PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Beijing X-Charge  Co.,Ltd.
Application No. 15/607,635
Filed: 29 May 2017
For: Time Delay Toll System for Charging Piles and Its Method

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.181, filed February 20, 2019, to withdraw the holding of abandonment in the above-identified application. This is also a decision on the petition to revive under 37 CFR 1.137(a) filed August 11, 2022.

The Notice of Abandonment mailed January 31, 2019 that the instant application is abandoned for failure to timely file a proper response to the non-final Office action mailed July 27, 2018. However, the record reflects that a proper response to the non-final Office action, including three-month extension of time, was timely filed January 28, 2019.

In view thereof, the holding of abandonment is WITHDRAWN and the Notice of Abandonment is VACATED.

Accordingly, the petition under 37 CFR 1.181 is hereby GRANTED.

In view of the withdrawal of the holding of abandonment, the petition to revive under 37 CFR 1.137(a) is DISMISSED AS MOOT.

This application is being directed to the GAU 2851 for further processing.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions